Case 1:19-cv-07854-AJN Document 13 Filed 01/20/20 Page 1 of 1

Joseph H. Mizrahi —Attorney

306 Cadman Piaza W, 12th Floor
Cohen &

Brooklyn, N¥ 11201

M iz ra h i LLP Pe 25° 975-4175 | F: 929-575-4195

E: josephicmilegal | W-crl legal

January 20, 2020

VIA ECF fo |
Honorable Judge Nathan po 1
United States District Court .
Southern District of New York 7 |
40 Centre Street H
New York, NY 10007 7 ~
: AIAN 2 2 200 2 |
Re: Diaz v. Hodinkee, Inc.; Case No: 1:19-cy- o7asseAl od A

To the Honorable Judge Nathan,
I represent Plaintiff Edwin Diaz (hereinafter “Plaintiff’) in the above-referenced matter.

The initial conference for this matter is set for Wednesday, January 23, 2020 at 12:45 p.m.

However, Plaintiffs Counsel will be away that week and will not be able to attend the
conference.

At this time Counsel for the Plaintiff requests on consent that the January 23rd Conference
be adjourned to a date most convenient to the Court.

Thank you for your time and consideration of the above request.

 

 

The initial pre-trial conference currently Respectfully submitted,
scheduled for January 23, 2020 is hereby . .
adjourned to January 30, 2020 at 12:30 p.m. S fh K. ena
SO ORDERED. Joseph H. Mizrahi, Esq.

 

 

 

 

HON. AVISON J. NATHAN
UNITED STATES DISTRICT JUDGE

 
